AO 245B (Rev. 02/08/2019} Judgment inta Criminal Petty Case (Moditied) . Page 1 of | \>
wee
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv, . (For Offenses Committed On or After November 1, 1987)
Ricardo Gutierrez-Vega Case Number: 3:20-mj-20584

 

Defendant's At

 

REGISTRATION NO. 95015298 _

 

 

 

 

 

 

 

 

 

MAR 1
THE DEFENDANT: ; 3 2020
pleaded guilty to count(s) _1 of Complaint arn CLERK US DISTRICT COURT
(2 was found guilty to count(s) | jay se RS og
after a plea of not guilty. .

. Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s) .
8:1325 . ILLEGAL ENTRY (Misdemeanor) . 1

C] The defendant has been found not guilty on count(s) —
O Count(s) : dismissed on the motion of the United States.
IMPRISONMENT

_ The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:

x

my Assessment: $10 WAIVED [& Fine: WAIVED
xX] Court recommends USMS, ICE or DHS or other arresting agency return all property. and all documents in

Re defendant’s possession at the time of arrest upon their deportation or removal. .

Court recommends defendant be deported/removed with relative, :
ae AeT' OS BS

LC) TIME SERVED o : days

 

  

=, charged i in case

- i ‘ : wom ‘ Nee! mene Wea
‘IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

 

 

Friday, March 13, 2020
Date of Imposition of Sentence

Received <A CoG ) M ic hael J.S eng

5 HONORABLE MICHAEL J. SENG
; UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Cany . | | 3:20-mj-20584

 

 
